Per Curiam:

By its action plaintiff in error sought to restrain the obstruction of a public street in the town of Haviland, Kiowa county, by the erection of an elevator thereon. No other relief was sought.
There is nothing in the record or elsewhere to show that the amount involved exceeds $100, nor is there any certificate of the judge showing that the case falls within any of the excepted classes.
We are, therefore, without jurisdiction to pass upon the meritorious questions involved. (Hayden v. Stewart, 77 Pac. 697.)
The petition in error is dismissed.